DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:
It recites "wherein overlap any six signal lines arranged in order."
This seems to be missing an element. What overlaps any six signal lines? The claim cannot be understood.
Regarding claim 9:
It recites "wherein the three first wiring lines overlap any of four signal lines arranged in order."
 

It's not clear if applicant means that it overlaps any of four except for the third signal line, or if applicant is trying to change the claim here to eliminate the earlier recitation regarding the third signal line. Either way this claim is not clear.
Regarding claims 17 and 18:
They also contain this "any of" language, but it contradicts the base claim in both cases, as that claim has already specified it doesn't overlap the third signal line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (US 2016/0253024).
Regarding claim 1:
Aoyama discloses the elements of the claim as follows:

Aoyama 
A display device comprising:
 
a display portion comprising a first electrode, a second electrode, a plurality of first pixel electrodes overlapping the first electrode, [fand]] a plurality of second pixel electrodes overlapping the second electrode, a plurality of sional lines supplyme sionals to the plurality of first pixel electrodes and the plurality of second pixel electrodes, and color filters overlapping the plarality of first pixel electrodes and the plurality of second pixel electrodes:
Fig. 1 (paragraphs 52, 55) shows the display; Fig. 2 (paragraph 57) shows the electrodes; paragraph 61 discusses the color substrate, where the individual colors are shown in, e.g., Fig. 5
a plurality of first wiring lines electrically connected to the first electrode and arranged in a first direction,
As seen in Fig. 25
a plurality of second wiring lines electrically connected to the second electrode and arranged in the first direction: and
As seen in Fig. 25
a control unit electrically connected to the first wiring lines and the second wiring lines and located adjacent to the display portion in a 

the color filters include a red color filter, a blue color filter, and a green color filter,
As can be seen in, e.g., Fig. 5, there is red, green, and blue
the plurality of first pixel electrodes include a first A pixel electrode overlapping the red color filter, a first B pixel electrode overlapping the blue color filter. and a first C pixel electrode overlapping the green color filter,
As seen in, e.g., Fig. 5
the plurality of second pixel electrodes include a second A pixel electrode overlapping the red color filter. a second B pixel electrode overlapping the blue color filter. and a second € pixel electrode overlapping the ereen color filter,
As seen in, e.g., Fig. 5 there are lots of pixels of each color
the phurality of signal lines mclade a first signal lme, a second signal lime, and a ihird signal line
The signal lines (coming from the two drivers) are shown in Fig. 5: the signal lines are the ones connected to each pixel as shown in the figure
the first signal fine supplies a signal to pixel electrodes overlappine the red color filter.
As shown in Fig. 5
the second signal line supplies a signal to pixel electrodes overlapping the blue color filter,
As shown in Fig. 5

As shown in Fig. 5
the display portion has a first end portion farthest from the control unit and a second end portion nearest to the control unit in the second direction,
As seen in Fig. 5
the first electrode is adjacent to the first end portion,
The electrodes are as shown in Fig. 5
The second electrode is adjacent to the second end portion, 
There are first and second (and many more) adjacent
the number of first wiring lines is a same as the number of second wiring limes, and
As seen in Fig. 25: there's two for each
the third signal line does not overlap the first wiring lines and the second wiring lines.
In Fig. 5 the signal lines are the ones that go in the midst of the pixels. None of them overlap the wiring lines.

 
Regarding claim 10:
Aoyama discloses:
1
Regarding claim 11:
Aoyama discloses:
wherein a thickness of the first organic insulating film is greater than a thickness of the second organic insulating film
Regarding claim 12:
Most elements of this claim have already been identified in the rejection of claim 1.
Aoyama discloses:
the first electrode and the second electrode are located a distance of greater than or equal to D/3 away from the second end portion where D is a distance from the first end portion to the second end portion (if each touch electrode overlaps four pixel rows, as shown in Fig. 2, this has to be true).
Regarding claims 19-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Kim et al. (US 2014/0118277).
 Regarding claim 2:
Aoyama discloses a display device as discussed above.
Aoyama discloses:
The first wiring lines overlap the first electrode and the second electrode (as seen in Fig. 25)
Aoyama does not disclose: 
"the second wiring lines overlap the second electrode but do not overlap the first electrode."
 Kim discloses:
the second wiring lines overlap the second electrode but do not overlap the first electrode (e.g., Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Aoyama the elements taught by Kim.
The rationale is as follows:
Aoyama and Kim are directed to the same field of art.
Kim shows that instead of extending a line all the way across all the electrodes it can end at the electrode it is connected with. This configuration may be easier to manufacture and/or drive. One of ordinary skill in the art could have included it with predictable results.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Zhao et al. (US 2016/0370944).
Regarding claim 7:
Aoyama discloses a display device as discussed above.
Aoyama does not disclose:
“wherein the number of first wiring lines and the number of second wiring lines is three.”
Zhao discloses:
wherein the number of first wiring lines and the number of second wiring lines is three (Fig. 5).
It would have been obvious to one of ordinary skill in the art to include in Aoyama the elements taught by Zhao.
The rationale is as follows:
Aoyama and Zhao are directed to the same field of art.
Zhao discloses a lot of different combinations of wiring lines, showing that there’s a lot of choice here. One of ordinary skill could have substituted the three lines of Zhao for the two shown by Aoyama with predictable results.
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections.

Allowable Subject Matter
Claims 3, 4, 6, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3:
The closest prior art of record, Aoyama, does not teach or suggest on of the first wiring lines overlaps the first signal line, and one of the second wiring lines overlaps the second signal lines. Instead in Aoyama there is no overlap between any signal and wiring lines at all. 
Others of the prior art of record – e.g., Zhao – discloses such an overlap, but in them every signal line overlaps a wiring line. Therefore this does not meet the limitation “the third signal line does not overlap the first wiring lines and the second wiring lines” as recited in claim 1. 
Therefore the total combination of subject matter renders the claim allowable over the prior art of record.
Regarding claim 4:
This claim recites “a dummy line electrically connected to the first electrode.” This is shown in some of the prior art – for example, Kim (Fig. 5), which was applied to claim 2 above. This element would probably follows for the same reasons. But this claim also recites “the dummy line overlaps the second signal line and is apart from the second wiring line.” The dummy line in this instance would be replacing the wiring lines. But in Aoyama the wiring lines and the signal lines never overlap, as just discussed with respect to claim 3. Therefore this combination of subject matter is not shown, together, by the prior art of record.
Regarding claim 6:
This contains allowable subject matter for the same reasons as claim 4, above.
Regarding claims 13-15:
They contain subject matter similar to 3-4 and 6 above.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the prior rejection which was based on Zhao. The Examiner agrees that Zhao does not show all the elements of the amended claim. But Aoyama does at least in the case of claim 1 and some dependent claims. Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection.
Note that there are some differences between the disclosed invention and Aoyama and some of the dependent claims get at this, which is why they have been indicated as containing allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aoyama only explicitly calls the first film “organic” But since they are both used in the same place for the same purpose it is at least implied that the second one is as well.